DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/8/19.  These drawings are acknowledged.
Election/Restrictions
Applicant’s election of Invention I(a) in the reply filed on 2/24/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions I(b)-I(c), II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20140034966 A).
Consider claim 1, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly for a vehicle, the exterior rearview mirror assembly comprising:
a mirror head pivotally mounted at a mounting base configured for attachment at a side of a vehicle, wherein the mirror head comprises a mirror casing and a reflective element adjustably disposed at the mirror casing (see figure 1, pivoting mirror casing is attached to a vehicle with a side view exterior mirror);
a powerfold actuator (power folding actuator) operable to pivot the mirror head relative to the mounting base between at least a folded position and a drive position (the mirror can have a drive position and a folded position);
a seal (the seal comprises the permanent magnets) mounted at one of the mirror head or the mounting base; 
wherein the seal comprises a sealing element that is configured to engage the other of the mounting base or the mirror head at least when the mirror head is not pivoting relative to the mounting base (i.e. the gap disappears after rotation); and
wherein, when the powerfold actuator pivots the mirror head between the folded position and the drive position, the sealing element is moved away from the other of the mounting base or the mirror head such that the mirror head pivots with reduced contact of the sealing element at the other of the mounting base or the mirror head (repulsive forces causes lifting during rotation) [see translation abstract and pages 1, 7-8].

Consider claim 3, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly, wherein the seal is disposed around a perimeter edge region of a lift plate (rotation portion lifts via the repulsive force of the magnets), and wherein a lower cover of the powerfold actuator includes at least one guide element that engages the lift plate, whereby, when the powerfold actuator pivots the mirror head between the folded position and the drive position, the lift plate pivots with the lower cover and the lift plate vertically moves relative to the lower cover to move the sealing element away from the other of the mounting base or the mirror head (the rotation portion lifts, i.e. vertically moves relative to the lower portion, during rotation via the repulsive forces of the permanent magnets and lowers after rotation) [see translation abstract and pages 1, 7-8].
Consider claim 4, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly, comprising a lower element disposed at and engaged with the mounting base in a rotationally fixed manner (i.e. no gap at rest), wherein the lower element is disposed below the lift plate and comprises cam elements that engage the lift plate and impart vertical movement of the lift plate when the lift plate is pivoted relative to the lower element (i.e. vertical lift during rotation due to the repulsive forces of the permanent magnets) [see translation abstract and pages 1, 7-8].

Consider claim 6, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly, wherein at least a portion of the seal comprises a magnetic material (e.g. permanent magnet), and wherein the exterior rearview mirror assembly comprises an electromagnetic element disposed at the seal, and wherein, when the powerfold actuator pivots the mirror head between the folded position and the drive position (rotation between two positions is utilized by Lee), the electromagnetic element is powered to move the sealing element at least partially away from the other of the mounting base or the mirror head (There is a gap during rotation due to the repulsive forces of the magnet.  The gap disappears after rotation) [see translation abstract and pages 1, 7-8].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140034966 A).
Consider claim 7, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly, wherein the sealing element comprises a magnetic material embedded therein (the permanent magnets comprise magnetic material) [see translation abstract and pages 1, 7-8].  However, Lee does not explicitly disclose a flexible lip, and wherein the flexible lip comprises a magnetic material embedded therein.  Although Lee does not explicitly disclose a flexible material, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that a flexible material could be utilized since a vehicle housing is disclosed and there are a finite potential ways in which the material can be selected (i.e. high flexibility, low flexibility, medium flexibility).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the material to be flexible in order to use a durable and flexible material for the housing so that it is less prone to breaking during varying environmental temperatures.
Consider claim 8, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly, wherein the sealing element comprises a magnetic material embedded  since a vehicle housing is disclosed and there are a finite potential ways in which the material can be selected (i.e. high flexibility, low flexibility, medium flexibility).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the material to be deformable in order to use a durable and flexible material for the housing so that it is less prone to breaking during varying environmental temperatures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872